Citation Nr: 1504741	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance and/or homebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to October 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as totally disabling.  He does not have any additional service-connected disabilities.  

2.  The Veteran does not have a factual need for aid and attendance demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment due to service-connected PTSD.   


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

A February 2010 letter notified the Veteran about the evidence necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided notice about how VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met. 

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  All efforts have been made to obtain relevant, identified and available evidence.  Evidence of record includes service treatment records, VA treatment records, and lay statements.  The Veteran has not identified any pertinent records that have not already been obtained.  VA aid and attendance examination worksheets dated in February 2010 and September 2012 are of record.  

For the reasons stated above, VA has satisfied its duties to notify and assist the Veteran.

II. SMC based on Aid and Attendance and/or Housebound status. 

SMC at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless due to service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l).  As relevant to this case, to establish a need for regular aid and attendance, the Veteran must be permanently bedridden; or show a factual need for aid and attendance due to service-connected PTSD.  38 C.F.R. § 3.350(b).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). "Bedridden" is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

February 2010 VA SMC examination worksheet shows that the Veteran needed assistance in preparing meals, personal hygiene, and medication management.  The examiner commented that the Veteran was easily stressed by daily hygiene activities.  It was noted that the Veteran could not stand for long periods of time due to vertigo.  Additional symptoms included weakness, poor ambulation, and fatigue.

In March 2010, the Veteran submitted several lay statements from his wife, mother, and friends in support of his claim.  They reported that the Veteran had noticeable PTSD type symptoms and physical disabilities.  They believed he needed aid and attendance at home.

VA mental health clinic (MHC) records from June 2009 to July 2012 reflect that the Veteran had manageable PTSD symptoms and was repeatedly assessed as stable.  He regularly sought VA treatment for physical medical conditions, including diabetes, hypertension, and suspected heart disease.  VA treatment records from June 2009 to July 2012 show that he was fully communicative and cooperative with VA treating clinicians when seeking medical care.  

September 2012 VA SMC examination worksheet reflects that the Veteran was able to feed himself and manage his finances.  He needed assistance in preparing meals, maintaining personal hygiene, and medication management.  The Veteran identified several physical ailments that interfered with activities of daily living.  He reported leaving the house for medical appointments and errands with his wife.  

The Board finds that the preponderance of the evidence weighs against the claim for SMC based upon the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).  At best, the March 2010 lay reports submitted in support of the claim imply that the Veteran had a need for aid and attendance due to his service-connected PTSD symptoms.  However, the Board does not find the March 2010 lay reports persuasive because they are inconsistent with multiple VA MHC treatment notes suggesting less severe PTSD symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  Crucially, the above-cited VA treatment records indicate that the Veteran's service-connected PTSD symptoms are stable and manageable.  The February 2010 and September 2012 VA SMC worksheets generally indicate that non service-connected physical disabilities interfere with activities of daily living.  Overall, the evidence clearly weighs against a finding that the Veteran has a need for aid and attendance based upon his service-connected PTSD.  Id.; 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Briefly, in regards to entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s), the Veteran does not qualify.  He is service-connected for only one disability.  The evidence does not show that the Veteran is substantially confined to his residence due to PTSD symptoms.  He has regularly sought VA outpatient care over the course of the appeal and the September 2012 VA SMC worksheet additional notes that he would accompany his wife on errands.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

For above stated reasons, the preponderance of the evidence is against the claim.  The benefit of the doubt rule is not applicable and the claim for SMC based upon the need for aid and attendance and/or homebound status must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to SMC based upon the need for aid and attendance and/or homebound status is denied.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


